TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00019-CR


Jeffery Winters, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2011254, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The order dated June 7, 2002, is withdrawn.  The motion to extend time to file
appellant's brief is granted and the brief is filed as of the date received.
It is ordered June 10, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish